Third District Court of Appeal
                              State of Florida

                      Opinion filed December 17, 2014.
                            ________________

                              No. 3D12-2809
                        Lower Tribunal No. 10-47078
                            ________________
                             Enrique Barnet,
                                  Appellant,

                                     vs.

                       City of Coral Gables, et. al.,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.
      Schuler, Halvorson, Weisser & Zoeller, P.A., Jason D. Weisser and David
M. Kerner (West Palm Beach); Burlington & Rockenbach, P.A., Andrew A. Harris
and Bard D. Rockenbach (West Palm Beach), for appellant.

      Weiss Serota Helfman Cole Bierman & Popok, P.L., Edward G. Guedes,
Laura K. Wendell, Kelly Rains Jesson and Samuel I. Zeskind, for appellee.

Before ROTHENBERG, SALTER and FERNANDEZ, JJ.

      PER CURIAM.

                        ON CONFESSION OF ERROR
      Based upon appellee’s confession of error, and in light of Masone v. City of

Aventura, 147 So. 3d 492 (Fla. 2014), we reverse the final judgment and remand to

the trial court for further proceedings.

      Reversed and remanded.




                                           2